Fourth Court of Appeals
                               San Antonio, Texas
                                      June 16, 2016

                                   No. 04-16-00268-CV

                IN THE INTEREST OF R.R. AND S.M.R., CHILDREN,

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-PA-00858
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to July 5, 2016.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court